Case 5:18-cv-02643-MWF-KK Document 58-2 Filed 12/18/19 Page1of2 Page ID #:523

EXHIBIT B
Case 5:18-cv-02643-MWF-KK Document 58-2 Filed 12/18/19 Page 2of2 Page ID #:524

v2 Panay Associates |.
vo) Gtlalenging rile fyuediag Coikzrur
oe. Obtober o, 20a at i ae PM

7>> Aarcw Catona RY Resor car “sy

ov Diernsies Petorgen co te woos
es 7 eee ipl, Peake fn, 1
~OFl,

| et Qat af tae p one Sent a. larry Bicol who mucils ba rettor six mers Pessitly longer. She dues ewe ore sehoo! sae-chid ye
and cove That be Bw, Whoti we tuld Fer NO parton under 18 years Of age, white occupying & init in the resart shal] be edroZed
in any sched iefading honw sehen, ote euin that 1 Sgaurat ihe aw. Appurosilty she Sad. shayed at z7ether suse where ber
elikban enttd ne, bue the ads wely per) fwun scot ural she bef? loo pesedt that she cared, in Colfsenn age Gescurpinat or ms
ie thn lave, She td herself Jhon 246 wilt no lorger pot ight ihe Saithe # seorcony inet to Gary hee sheen guts cesar to then
Ly lear

Thad. her someure from me HOS other adlboull her as Falnip dens nor muahe this soles US Gimp y bar job ag Groperty mansqer to
Sriesier soars te anaes Of I File.

Soupue plage ge Porn gal, Her meerber is 940 tae 15, Kaew upfront she % cdament about bi potign ofthe. As wn have
“eayud to fhe Fissdullor shee before ths mieracnty 9 aqaing: Culfosua s Rardice ew regaririg sake of roritell of pateinta |
Datews daar. Schaeiis: nas. dose corn rregarsh ont ius web the OA aneeney and muy be oft help.

“3 suesons RY & Slew 40 tt ess A retarhorn, Tan Dteady teld her snore the ene of the year ws would have Uo tat her ee
append Sr shying in burt as Ge age “aill exceed leu lon yoee mark. | told her once axznaved #4 only GOed for a main ac ot sir
orth. he. sed Pret Flv nt carlesd oo hor riptart come

Peuae bs knew the euicome 6 this prosoin i wary aks TSeucre 9 site, arid we ted recighy Mower Ou of rerte! tes for wire
re nas

Regards
Candice Wakigntts
CalBRFE 01785547

Farway Associatus
ON SITE Real Escete Office
951-383 4228 yyw Paine ary Ayn tine tell pene

-

Hinase note ournew oc To oA otto? kites

i a=

 

Many vigitor pians a short stay & decides they warl to purchase thew own site We hope you
vil allow us tobe you agent of chore

Contdentiahty Notice: Tirs cmall and any attachments is private, conhdential and property of
Fairway Associates. The eimai i solely fer the use of rtenaed addressee and may nol be
posted to any web site, forums ar sent to any unauthonzed person tf you reccive this in error
please hotly - "ns yayugrtaeo mice and destroy the email.

 

FAIRWAY 000013
